ON APPLICATION FOR REHEARING
PER CURIAM.
After considering the rehearing application submitted by the state and examining the record, we find that our original opinion must be amended.
The state has supplemented the record with an amended bill of information, timely filed in the trial court, which sufficiently charged the defendant with two counts of armed robbery. The jury, therefore, properly found him guilty of two crimes of armed robbery, and the defendant was sentenced correctly to two concurrent sentences of fifteen years at hard labor.
Accordingly, we amend our original opinion and affirm both of the defendant’s *40convictions and answer. In all other respects we adhere to our opinion on original hearing.